05/11/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 06-0544


                                        PR 06-0544
                                                                               FILED
                                                                               MAY 1 1 2021
                                                                                      t2*-1( iwood
 IN RE PETITION OF WILLIAM CHAMBERS FOR                                     Bovverl

                                                                          Clerk of Supreme Court
 REINSTATEMENT TO ACTIVE STATUS IN THE                                    ()RI, ttontana
 BAR OF MONTANA



       William Chambers has petitioned the Court for reinstatement to active status in the
State Bar of Montana. Chambers was placed on inactive status on September 30,2020,for
failing to comply with the Rules for Continuing Legal Education for the reporting year
ending March 31, 2020. Attached to the Petition is a letter from the State Bar stating that
Chambers has now completed all CLE requirements for that reporting year. The Petition
states that Chambers is not currently subject to disciplinary proceedings and has not
committed any acts or omissions sanctionable under the Rules of Professional Conduct
while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of William Chambers for reinstatement
to active status in the State Bar ofMontana is GRANTED. Upon payment ofany remaining
dues, fees, and the state license tax to the State Bar of Montana, Chambers shall be
reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana
                   /1
                    411-,
       DATED this tI day of May,2021.



                                                                  ref Jrpe
         ,



     Justices




')